Title: Isaac McPherson to Thomas Jefferson, 3 August 1813
From: McPherson, Isaac
To: Jefferson, Thomas


          Respected Friend Baltimore August 3d 1813
          In the year 1790 or thereabout I presented to thee letters of recommendation from George Mason, Ralph Wormley, & Henry Lee Esqre on business. From
			 thy attention to me at that time, I take the liberty of now addressing thee without restraint on a subject that I am in no way interested in, more than as far as respects
			 the good of my country at large, and if I am correctly informed thou hast it in thy power to be useful.
          Some years ago Congress passed a Law giving Oliver Evans an exclusive right of vending machinery used in mills, Commonly called his machinery, for 14 years.
          After his patent right had expired and going back to all who had erected mills, between the expiration of the old patent and the new law, he has met with considerable opposition when suits were instituded, by persons being summoned that were supposed to be the real inventors of the machinery, but he appears to have a particular talent in procuring testimony so pointed, (altho not always credited,) that the court and Jury must be for him.
          In a suit lately decided in this city, a miller that did not manufacture perhaps more than 5 or 600 Barrells of flour yearly f was fined 1850 dollars with costs of suit.
          The Judges have said since that decision, and with a great deal of truth, that every opportunity was given to the defendant to prove that O. Evans was not the real inventor. That is saying, that had it been proven to their satisfaction, that he was not the inventor, they would have directed the jury to find for the defendant.
          I am told that thou hast in thy possession a Book of an old date that has the plates of the screw and elevator at work in a mill, for the same purpose as he has them. If this should be the case, he may have seen that book or some other which he took his works from.
          I shall be much obliged to have a reply from thee on the subject.
          I am with real regard Thy FriendIsaac Mcpherson
        